FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 15-10014
                                                      15-10015
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:14-cr-00957-DLR
 v.                                                        2:14-cr-50131-DLR

JOSE LUIS LOPEZ-ACOSTA, a.k.a. Jose
Luis Acosta, a.k.a. Jose Luis Lopez-             MEMORANDUM*
Arellanes,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      In these consolidated appeals, Jose Luis Lopez-Acosta appeals his

guilty-plea conviction and 70-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
concurrent 22-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Lopez-Acosta’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Lopez-Acosta the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Lopez-Acosta waived the right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                          15-10014 & 15-10015